Citation Nr: 1545188	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  11-16 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from June 1978 to December 1984.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from February and July of 2008 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In support of this claim, the Veteran testified at a hearing at the RO in October 2011 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing has been associated with the claims file, so is of record.  

Subsequently, in March 2014, the Board remanded the claim for further development.  Significantly, the Board determined that, although there had been prior rating decisions denying this claim, they were not final and binding determinations because of 38 C.F.R. § 3.156(c), as additional service treatment records (STRs) were associated with the claims file in March 2008 that were in existence at the time of those prior denials of this claim but not considered.  Consequently, the claim had to be readjudicated on a de novo basis, not instead first predicated on the submission of new and material evidence.  

The Board again remanded the claim in December 2014 because there had not been compliance, even acceptable substantial compliance, with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.)  The claim is again before the Board, however, and now ripe for readjudication.



FINDING OF FACT

The Veteran's low back disability, currently diagnosed as degenerative joint disease (i.e., arthritis) of the lumbar spine, is not shown by the most probative evidence to have originated during his military service or for many years after the conclusion of his service or to otherwise be related or attributable to his service.


CONCLUSION OF LAW

His current low back disability was not incurred in or aggravated by his service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).   Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

Ideally, this notice should precede the initial adjudication of the claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Even if, however, for whatever reason it did not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - including in a Statement of the Case (SOC) or Supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated, rather preserved, in that the claimant is still given opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U.S. Supreme Court clarified that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And, moreover, as the pleading party attacking the agency's decision, the claimant, not VA, bears this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  That is, it must be shown the error was more than harmless.  See also 38 C.F.R. § 20.1102.

In another precedent case, Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and evidence presented with the claim and provide the claimant notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, so including notice of what is required to establish a "downstream" disability rating and an effective date for the award of benefits in the eventuality service connection is granted.

Here, the VA's duty to notify was satisfied by way of a letter sent to the Veteran in December 2007.  That letter addressed the Veteran's claim as a petition to reopen a previously-denied claim and resultantly provided information on submitting new and material evidence; however, the notice also fully advised him of how to establish his underlying entitlement to service connection, so ultimately contained the necessary information.  Consider also that the notice preceded the initial adjudication of his claim in February 2008, so it was in the preferred sequence according to Pelegrini.  The Board also finds that, even if the December 2007 notice was insufficient, any deficiency in notice was cured by a more recent April 2014 notice letter and subsequent readjudication pursuant to Court's decision in Dingess.  The Veteran, therefore, has received all required notice concerning his claim for a low back disability.  

VA additionally, as mentioned, has a duty to assist the Veteran in developing his claim.  This duty includes assisting him in procuring relevant records, both during and since his service, and providing an examination for a medical opinion when necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Only if there is no reasonable possibility this assistance would help substantiate the claim is there, then, not this additional obligation.

To this end, the Veteran's STRs, service personnel records (SPRs), post-service VA treatment records and identified post-service private treatment records are associated with the claims file for consideration.  Neither he nor his representative has identified any other attainable evidence that is relevant to the claim.  Consequently, the Board finds that VA has satisfied its duty to assist in obtaining pertinent evidence.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumptive period; (3) whether there is an indication the disability or symptoms may be associated with the Veteran's service or a service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).


With respect to the third factor above, the Court has stated that this element establishes a "low threshold" and requires only that the evidence "indicates" there "may" be a correlation or nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence suggesting a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).  This is not to say or suggest, however, that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  If such were the case, this would circumvent the craftily tailored language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so virtually without exception.

In this particular case, a VA examination was provided in October 2010.  Additional medical opinions were obtained in October 2014 and April 2015 from a different examiner.  The reports of the examination and medical opinions reflect that the examiners reviewed the Veteran's past medical history, his current complaints, conducted an appropriate physical examination, and rendered appropriate diagnoses and opinions consistent with the evidence of record.  

The Board, therefore, concludes these examination reports are adequate for purposes of rendering a decision in this appeal, particularly as these sufficiently address the determinative issue of causation.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

The Board, therefore, finds that all necessary development has been accomplished, especially since completing the additional development of this claim on remand, and thus appellate review of this claim may proceed without prejudicing the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Procedural Due Process

A.  Compliance with the Board's Remand Directives

As already alluded to, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As previously noted, the Board initially remanded this claim in March 2014 for further development, to wit, to obtain the Veteran's Reserve records, VA treatment records and a supplemental medical opinion to the one given in October 2010.  The Veteran's claim was returned to the Board after issuance of an SSOC in September 2014.  In December 2014, however, the Board found that substantial compliance with the instruction for obtaining a supplemental medical opinion had not been accomplished and, therefore, again remanded the claim for compliance with the terms of the prior March 2014 remand.

After reviewing the additional development done in response to the Board's remands and the additional evidence obtained, the Board is satisfied there has been substantial compliance with all of its remand directives.  See id.

B.  Compliance with Bryant

The Veteran testified at an October 2011 Travel Board hearing before the undersigned Judge.  According to 38 C.F.R. § 3.103(c)(2), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence the claimant may have overlooked and that would be potentially advantageous to his position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer has two distinct duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  Importantly, the Court also observed that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c).  See id. at 498.  

Here, the issue is whether service connection is warranted for the Veteran's current low back disability.  During the hearing, the undersigned Veterans Law Judge specifically explained to the Veteran what he needed to be show to establish his entitlement to service connection - namely, that his current low back disability is attributable to his military service and, particularly, to an injury he sustained during his service.  

Aside from providing that explanation, the Board subsequently twice remanded the claim in March and September 2014 for further development of evidence identified during the Board hearing, as well as to obtain a supplemental medical nexus opinion specifically addressing the determinative issue of causation.  

Moreover, the Veteran did not raise any new issues relevant to his claim during the hearing, and there is no indication of any outstanding evidence he might submit tending to substantiate it.  See id. at 499.  

The Board therefore finds there was no prejudicial deficiency in the October 2011 Board hearing.  38 C.F.R. § 3.103(c)(2); Bryant, 23 Vet. App. 498-99.  Accordingly, the Veteran's right to a Board hearing has been satisfied and no prejudicial error exists with regard to the hearing officer's duties under § 3.103(c)(2).  Bryant, 23 Vet. App. 498-99; see also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).  

III.  Analysis

The Veteran contends that his current low back disability is attributable to an injury he sustained during his service in October 1980, and that his consequent symptoms have persisted continuously since then.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing entitlement to direct service connection generally requires having probative (meaning competent and credible) evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Here, the Board finds the Veteran's assertions regarding a low back injury in service are credible.  The service treatment and personnel records clearly document that he sustained injury to his low back in October 1980 that was diagnosed as a contusion (so bruise).  However, the Board does not find credible some of his statements surrounding this injury as they are inconsistent with the facts shown in the contemporaneous STRs.  And it is permissible for the Board to give more faith and credence to the information recorded in the STRs, versus contrary assertions the Veteran makes after the fact, because of the more contemporaneous nature of the STRs with the injury in question.  See Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  The Board also does not find credible the Veteran's report of being medically discharged in 1998 from the U.S. Army Reserves due to his low back disability.

In June 1987, the Veteran testified at an RO hearing that he was getting ready to go on shift to work the weekend when, about an hour and a half before his shift started, a delivery came in with the rest of the supplies to finish the day.  He related that another soldier he worked with had gone to the truck for some supplies but realized when he got back that he had forgotten something and the Veteran went to get it.  He stated he jumped up on the tailgate but it was not secured and fell slamming him down into the concrete.  He stated that, when he fell, "everything just went blank" and he "couldn't see" just hear people running around and asking if he was alright.  He related that his not being able to see was his main concern because he was not really hurting then.  He further stated that he "passed out" and woke up about 2:00 in the morning in the hospital.  He stayed in the hospital for two and a half days and then was released back to the barracks under restriction to quarters for approximately two weeks.  He also testified that he went to the hospital in February 1985 and was given muscle relaxers, medication to help him sleep and exercises to do at home.  He also essentially related that he has had continuing back pain ever since.

In a January 2008 statement in support of his claim, the Veteran related that he was stationed in Germany and was initially diagnosed and treated at Gibealstadt, FRG, in 1980.  After initial treatment, he was transferred to the U.S. Military Medical Center in Wirzburg, FRG, for follow-up treatment and therapy (OT & PT). 

During his Travel Board hearing in October 2011, the Veteran testified that the accident happened when he was getting ready to wrap up the end of his day (which is inconsistent with his prior testimony that he was not on shift yet).  He went to the truck to get some supplies.  He grabbed the tailgate with both hands and attempted to jump over it when the tailgate came down and he went down into the concrete.  From his testimony, it seems he was confused for a bit because he hit his head on the concrete.  He said that his captain must have been watching him because he came over and asked if the Veteran was okay and told him to stay put.  The next thing the Veteran knew he was in the dispensary and, by that time, his body was "locking up" on him (which is inconsistent with his prior testimony that he "passed out" and woke up in the hospital at 2:00 a.m.).  He related that, from that point on, he did not know what he was saying or doing.  In addition, he was prescribed Tylenol 3 which, according to what he said, appeared to have made it difficult for him to function at his job owing to the side effects so he stopped taking it and just persisted on until he was discharged in December 1984.  He also testified that, during his years in the Reserves, his back was manageable but he was eventually medically disqualified and discharged because of his back.  Finally, he testified that he has continued to have problems with his low back since service.

Finally, in a June 2015 letter, the Veteran stated that, when he had his accident, he awakened in the hospital at the time when the nurses were changing shifts from day to night and there was disagreement in their conversation.  The night shift nurse was saying to the dayshift nurse that there should be more tests done on him, but the dayshift nurse was saying there is no need to keep him in the hospital on his second day of being there.  In addition, he stated that the nurses told him and wrote in his release papers that his back pain and head hurting would go away after a while.  He believed what the nurses said and wrote.  

In contrast, according to the service records,  the accident occurred on October 24, 1980, at around 5:30 p.m.  According to a Nursing Assessment and Care Plan, the Veteran fell out of deuce-and-half at quitting time.  He climbed up in the truck but his coworker did not have the tailgate secured and it collapsed with him on it.  He fell on concrete hitting his right hip and the back of his head.  He reported "things went black for a second."  He was able to get up but was hurting.  A captain who saw the accident insisted he go to the hospital to be checked.  Other notes indicate the Veteran fell out of a truck and had immediate back pain.  The Veteran was hospitalized for two days.  The discharge diagnosis was contusion, lumbar spine.  He was placed on a one week profile of no lifting and no physical training.  He was instructed to see the physician at his base if he had any further pain and to be seen at the Orthopedic Clinic as needed.  

There are no further STRs, however, suggesting the Veteran had any additional treatment for low back pain resulting from that October 1980 injury.  The Veteran did not have a medical examination at time of separation in December 1984.  

An Accident Report, DA Form 285, shows that, on October 24, 1980 at 1730 hours, the Veteran was serving the dinner meal to 3/67 ADA near building 607 as part of their organization day.  He went to a 21/2 ton truck to get some equipment out of the back.  When he jumped up and took hold of the tailgate to get into the truck, the tailgate fell down because it was unsecured.  When it fell down, he fell also and strained his back in the fall.  He was taken to the dispensary and from there to the hospital where he was admitted.  He was released on October 26, 1980.

Consequently, there is no indication in the STRs that the Veteran was unconscious or his consciousness was otherwise diminished when he arrived at the hospital.  The only indication of loss of consciousness was his report that he blacked out for a second.  Furthermore, there is no indication he was blind or had difficulty seeing after his accident.  In fact, the Nursing Assessment and Care Plan note shows his pupils were even and reactive to light and that he was able to follow an object with his eyes.  Furthermore, unlike his testimony, the injury occurred at 5:30 p.m. at the end of his shift and he was taken to the dispensary and then the hospital thereafter.   

Moreover, there is no indication in the STRs that he received any additional treatment for his low back after he was discharged from the hospital on October 26, 1980; that he was restricted to his room in the barracks; or that he did not return to his job for a month because of his injury as he has stated.  Rather, it appears that he was released to duty on only a one-week profile of no lifting and no physical training without any further medical follow up required.  There is definitely no indication that physical and/or occupational therapy was ordered much less that attended such therapy after he left the hospital.  

As for the Veteran's testimony that he was medically disqualified and discharged from the U.S. Army Reserves because of his chronic back problems, the Board has reviewed the extensive SPRs in the claims file and finds no such indication.  There are no records indicating a medical or physical evaluation or review board convened.  In addition, there was no Report of Medical Examination in either the STRs or SPRs around the time he was discharged from the service.  The Board would expect to see such records had he, in fact, been medically discharged as he now alleges.  Furthermore, the available records show he was actually discharged from the Ready Reserve in September 1993 and finally discharged from the U.S. Army Reserves in January 1994, rather than in 1998 as he has claimed.  Moreover, a Personnel Qualifications Record prepared in January 1990 indicates his Ready Reserve obligation's expiration date was in September 1993, the same date he was actually discharged on.  Consequently, given the lack of medical evidence or any documentary evidence, for that matter, confirming he was medically discharged and the evidence that he was discharged on the date his Ready Reserve obligation expired, the Board finds the contemporaneous medical evidence more probative and establishes that the reason for his discharge from the U.S. Army Reserves was simply the expiration of his obligated service.

Because of the aforementioned discrepancies between the Veteran's reported history and the contemporaneous service records, the Board finds that the service records are the more credible and, therefore, the most persuasive evidence as to the circumstances surrounding the October 1980 low back injury and his subsequent treatment therefor.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than a contrary history as recounted by a Veteran many years later, long after the fact).  Consequently, based on the foregoing, the Board finds that the credible and probative evidence establishes that he sustained a contusion to the lumbar spine during service in October 1980 for which he was hospitalized for two days without further treatment immediately thereafter or at any time during the remaining four years of his active service.

The next inquiry is whether there is evidence of a current low back disability.  VA treatment records starting in November 2006 show the Veteran's complaints of low back pain since 1980, but with a recent flare-up after pulling weeds in his yard.  December 2006 X-rays of his lumbar spine revealed degenerative changes were present with straightening and narrowing at the L5-S1 level.  A January 2007 Physical Medicine and Rehabilitation (PM&R) consultation resulted in a diagnosis of myofascial pain syndrome and lumbar degenerative joint disease (DJD), i.e., arthritis.  A magnetic resonance imaging (MRI) of his lumbar spine taken in January 2008 only showed minimal degenerative changes without focal disc degeneration or disc pathology.  VA examination in October 2011 resulted in a diagnosis of minor degenerative changes of the lumbar spine.  Based on this collective body of evidence, the Board finds that the criteria for a current disability of the lumbar spine, to wit, degenerative joint disease, are met.

The Veteran's low back diagnosis in service, however, was a contusion (bruise).  Indeed, even an additional diagnosis he received during the years rather immediately after the conclusion of his service differed from his current diagnosis.  More specially, according to a November 1985 VA treatment note he at the time had a lumbar strain.  So, in ultimately deciding this appeal, the Board must consider whether the degenerative joint disease (arthritis) currently affecting his lumbar spine is the result of the lumbar contusion (bruise) he sustained during his service in October 1980 or progression of the lumbar strain in November 1985, in the immediate aftermath of his service.  Unfortunately, the Board finds that the most probative evidence does not support a correlation or nexus between these various diagnoses, so there is not the required attribution of his present-day disability to his service.

As previously mentioned, service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, 3.304.

In addition, degenerative joint disease (also called osteoarthritis and arthritis), but not degenerative disc disease, is a condition that is considered chronic and, therefore, will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10 percent disabling) within one year after discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Moreover, since degenerative joint disease (but not degenerative disc disease) is a chronic condition according to § 3.309(a), service connection alternatively may be established under § 3.303(b) if it was first noted during his service and he has experienced continuous symptoms associated with it ever since.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Here, unfortunately, despite these various means of showing entitlement, the overall weight of the evidence is against finding a nexus between the Veteran's current low back disability and the October 1980 in-service injury, so the claim for service connection must be denied.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The post-service evidence fails to demonstrate the presence of degenerative joint disease of the lumbar spine until the December 2006 X-rays.  In fact, in the interim, a November 1985 VA treatment note shows that X-rays of the lumbar spine were within normal limits and the diagnosis instead, as mentioned, was lumbar strain.  That consultation was 11 months after the Veteran's discharge from active service.  Consequently, the Board finds that the evidence fails to demonstrate that presumptive service connection pursuant to § 3.307(a)(6) is warranted as his degenerative joint disease of the lumbar spine did not manifest to a compensable degree within one year of his discharge from active service.  Arthritis must be objectively confirmed by X-ray.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  And the mere fact that those intervening X-rays in November 1985 did not reveal its presence tends to refute any notion the Veteran had it in this segment of his spine during that earlier evaluation, even accepting that he had injured his low back about 5 years earlier during his service, in 1980.

Furthermore, the Board finds that the evidence fails to demonstrate that service connection is warranted pursuant to § 3.303(b) as there is no notation during service  (or even at 11 months after) that the Veteran had degenerative joint disease of the lumbar spine.  Although he has complained of having continuous symptoms of low back pain since service that he relates to the October 1980 back injury, he is not competent to relate his low back pain specifically to degenerative joint disease as such determination of etiology requires medical expertise that he does not have.  See 38 C.F.R. § 3.159(a)(1) versus (a)(2).  Thus chronicity and continuity since service of the degenerative joint disease of his lumbar spine is not established.

The Board further finds that service connection is not warranted under the "totality of the evidence" standard set forth in § 3.303(a).  The STRs are unremarkable for treatment relating to the Veteran's low back except for the injury sustained in October 1980 as discussed in detail above.  Given the gravity of the injury as he now claims, it stands to reason that he would at least have complained about it (including of chronic or persistent pain) at some point during the remainder of his service, but by all accounts - including his STRs - he did not.  In cases involving combat, VA is prohibited from drawing a negative inference from silence in the STRs.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  Conversely, in cases where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service [or where the injury claimed is not alleged to have occurred in combat], the holding in Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), is distinguishable; the lack of documentation is service records must be weighed against the Veteran's statements.).  Buchanan had held that lay evidence is potentially competent to support the presence of a disability, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc.).

In this circumstance, that is, where a claimed injury, disease or event is not alleged to have occurred during combat, the Board must make two preliminary findings in order to rely on this negative inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part. If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.

While not initially complete (hence, the reason he did not have to submit new and material evidence to reopen his claim, despite the prior denials of it), the Veteran's STRs now appear to be complete, certainly in substantial part.  And, to reiterate, following the treatment he received in the immediate aftermath of his injury in 1980, there is no further mention of any complaints or findings referable to his low back for the remainder of his active service, which lasted several more years until December 1984.

There was no separation examination, but only because the Veteran waived his right to have one.  He did, however, undergo a quadrennial examination in July 1985 (seven months after his discharge) in relation to his service in the U.S. Army Reserves.  Notably, he did not report a history of low back pain dating back to his earlier injury nor was any spine abnormality noted on examination.  

The first post-service medical evidence showing a complaint of low back pain is from November 1985 when the Veteran presented to the VA Medical Center (VAMC) in Houston, Texas, requesting evaluation for treatment and a 2507 exam (meaning an exam for the purpose of obtaining VA compensation or pension benefits).  He complained of chronic low back pain since an accident in service, so presumably referring to his 1980 injury.  But physical examination appears to have been essentially normal, except for some difficulty walking on his heels.  Lumbar spine films were noted to be within normal limits, so negative as mentioned for suggestion of arthritis.  The assessment instead was lumbar strain, bilateral.  He was given medications and exercises for his back.  

The Veteran was seen again at the Houston VAMC in March 1987 with complaints of intermittent low back pain, but associated with cold weather rather than prior trauma.  He indicated he was told he had "muscle disease" and to do exercises.  He again reported having chronic low back pain since 1980 and complained of low back pain for two months due to being exposed to the cold, which increased his low back pain and muscle spasms.  The impression was low back pain secondary to musculoskeletal pain.  He was again prescribed medications and exercises but also bed rest for three days with a heating pad.  He was told to return as needed.  

The Veteran had VA inpatient treatment in 1995.  This admission, however, was essentially for psychiatric treatment although he also complained of back problems.  His complaints, however, were atypical (described as "strange episodes of sudden 'lightening'" on right cervical spine area that spread to the lumbar area causing numbness and pain down his right back to the lateral midthigh and all of the right arm that triggered him to fall).  It was also noted that he reported losing control of his legs (weakness of his lower extremities).  While hospitalized, he had a couple of episodes of this where he fell or slid down to the floor.  An electromyogram (EMG) and nerve conduction studies (NCS), however, were normal.  It was thought he had somatoform pain disorder or conversion disorder.  See VA treatment records from June 26, 1995 to July 11, 1995.  An October 1995 note, however, indicates there was some doubt about his diagnosis - conversion disorder versus malingering.

In November 2006, the Veteran reported to the emergency room at the Houston VAMC with complaints of low back pain.  He reported he had hurt his back in service in 1980 and had since been taking Advil intermittingly for pain.  He had recently been pulling some weeds in his yard and his back had been hurting him since.  In December 2006, he was seen in Primary Care for an urgent care visit for his back pain.  He reported injuring his back in service in 1981 after a fall and told he had a "lumbar contusion"; and since then his low back pain has been constant described as a "throbbing spasm with a sharp pain here and there."  He said it sometimes shot into the right hip.  It was noted that he came to the emergency room beginning of November after his low back pain worsened while doing yard work.  He reported that the medications he was prescribed then help but he could still feel the pain.  On physical examination, there was limited range of motion of the bilateral hips secondary to pain.  There was tenderness over the lumbosacral paraspinous muscles bilaterally but no spine tenderness.  He was able to bend over and touch his toes without difficulty.  The assessment was chronic lower back pain suspected to be secondary to history of injury and with some component of muscle spasm.  He was referred for physical therapy.

In January 2007, the Veteran underwent consultation with Physical Medicine and Rehabilitation (PM&R).  The history given was the same.  It was noted that lumbosacral spine X-rays taken in December 2006 showed degenerative changes straightening and narrowing the spine at the L5-S1.  PM&R's assessment was lumbago secondary to myofascial pain syndrome and lumbar degenerative joint disease.  A February 2007 physical therapy consultation note indicates he was instructed on a home exercise program and the use of transcutaneous electrical nerve stimulation (TENS) and heating pad to self-treat at home.

On Primary Care follow up in November 2007, the Veteran reported that his pain was getting slowly worse.  The assessment was chronic progressive low back pain with magnification signs.  He was advised to restart his back exercises (which he had stopped doing) and to continue using the TENS unit and medications as needed.  He was also referred for an MRI, which was done in January 2008 and demonstrated minimal osseous degenerative change without focal disc degeneration or disc pathology.  In May 2008, the Veteran was referred to Pain Management, which he began to see in June 2008. 

The claims file also contains a December 2010 treatment note from a private medical care provider that appears to indicate an assessment of lumbosacral and lumbar joint compression with hypotonin of supporting involitional posture (lumbar) muscles, as well as cervical joint degeneration with narrowed neuroforamen C6 to T2.  Exercises for lumbar rehabilitation and the upper dorsal/low cervical posterior compartment were recommended.

The Veteran underwent VA examination in October 2010 for his low back disability.  Based upon a review of the claims file, the history provided by the Veteran and objective physical examination, the examiner diagnosed the Veteran to have "minor degenerative changes in the lumbar spine."  The examiner opined that it is less likely as not that the Veteran's current lumbar condition is associated with his military service or any injury in the service.  In providing a rationale, the examiner stated that this Veteran had a contusion in 1980 and was in the service for another four years with no further complaints regarding his lower back.  He was in the Reserves from 1984 to approximately 1998.  It is unknown whether he had any complaints regarding his back at that point.  His first noted complaints in the VA electronic medical records was in June 1995 and he had a diagnosis of somatoform pain disorder with no organic pathology regarding his spine.  The examiner concluded that there is really no evidence of a chronic ongoing condition associated with the one time contusion to the Veteran's back in 1980.  His current minimal degenerative changes in the lumbar spine are consistent with his age.  There is no evidence of any compressive lesions causing his legs to give way.  However, the examiner stated that, if the Veteran's Reserve medical records become available, his opinion may change.  In a March 2014 remand, the Board found this opinion to be inadequate because it failed to address VA treatment records from November 1985 and March 1987 showing the Veteran reported experiencing chronic low back pain since the October 1980 back injury.   


In August 2014 and April 2015 medical opinion reports since provided, a different examiner than the one who did the October 2010 VA examination opined, after reviewing the evidence of record, that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed 
in-service injury, event or illness.  In setting forth his rationale, the examiner stated the following:

[The Veteran] had a back muscle contusion in 1980.  This was not evident of a spine injury.  He had other complaints of functional-like back pain.  All the examinations were normal.  He has been seen in the Houston VA since 1995 with no apparent back issues until 2007.  MRI in 2008 was essentially normal.  He did not show any disc degeneration.  He has been seen in the VA pain clinic since 2008 and treated for functional or mechanical back pain.  There is no indication of back or spine pathology.  His back is normal per 2008 MRI.  There is no indication that the service would have contributed to his back complaints that started post service about 2007.

Taking into consideration the Reserve service does not change the above opinion.  Reserve service ended in 1998.  He was in the VA system since 1995 with no back complaints until 2007.  MRI in 2008 was normal.  The 2006 X-ray is in error.  The gold standard is MRI and MRI in 2008 showed no disc degeneration.  His current complaints as indicated in VA records are mechanical back pain.  This is unrelated to the service considering he had no back complaints from 1985 to 2007.  This would indicate he did not have a chronic back problem immediately following the Reserve duty.

See April 2015 Medical Opinion Disability Benefits Questionnaire (DBQ).

The examiner's August 2014 medical opinion and rationale were reiterated in their entirety in the April 2015 medical opinion; consequently, the Board will only discuss the April 2015 medical opinion in rendering this decision.  

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Federal Circuit Court went on, however, to indicate that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Id. at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (indicating that, for non-combat veterans providing non-medical related testimony regarding an event during service [or where, as here, the incident, event, injury or disease in question is not claimed to have occurred in combat], Buchanan is distinguishable; the lack of documentation in service records must be weighed against the veteran's statements).  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

The Board may consider the absence of any indication of a relevant medical complaint until so relatively long after his service as one factor, just not the only or sole factor, in determining whether a disease or, here, an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the veteran had failed to provide evidence demonstrating continuity of symptomatology following the conclusion of his service and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).


Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  See Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

As discussed in detail above, the Veteran's statements as to the in-service injury and treatment for it are considered to be not credible to establish the circumstances of the in-service injury or the treatment he received for it.  In addition, his testimony that he was medically discharged from the U.S. Army Reserves because of his low back problems is also not credible to establish such a fact as the contemporaneous service records fail to demonstrate any reason other than he was discharged due to expiration of his Reserve service obligation.  

The Board finds that the contemporaneous service records fail to demonstrate that the Veteran's current degenerative joint disease of the lumbar spine is due to his October 1980 in-service lumbar contusion.  Moreover, neither the July 2015 Reserve examination nor the November 1985 and March 1987 VA treatment notes establish that his degenerative joint disease of the lumbar spine was present at that time such that likelihood that it would be related to the October 1980 in-service injury would be greater.  

The Veteran has explained that he did not seek additional treatment in service as he thought it would cause him to be discharged and he had been told there was nothing further that could be done for his low back pain except for him to do exercises.  He has also explained why he had no separation examination upon his discharge from active duty in December 1984.  He has also stated that he received some private treatment for his back pain over the years but records of this treatment are no longer available due to the passage of time and he does not remember the providers' names.  

However, the inconsistencies that caused the Board to find the Veteran's statements as to the circumstances surrounding the in-service injury and the reason for his Reserve discharge raise a question as to the credibility of these statements.  These statements were given only in conjunction with his seeking VA compensation.  The Board acknowledges that there is no contemporaneous evidence to either directly support or contradict these statements.  But the evidence or lack thereof creates an inference that these statements lack credibility.  For example, the Veteran did not report a history of low back pain during his July 1985 Reserve examination.  In addition, the VA treatment records fail to show any report by him of receiving private treatment for low back pain.  Also, he failed to identify the timeframe of the reported private treatment or its provider(s).  Moreover, the Board finds there is inherent bias in these statements as they were only made in conjunction with his seeking VA compensation.  Thus, although his statements are not completely discredited, the Board finds that the probative value of them is lessened.

Hence, the competent and credible and, therefore, probative evidence establishes the Veteran sustained a contusion to the lumbar spine during service in October 1980, but he had no subsequent treatment for low back pain during the remaining four years he was in service.  There was no separation examination so there is no record of a chronic low back disability in December 1984 when he was discharged from active service.  Moreover, he failed to report a history of low back pain during his rather immediately subsequent July 1985 Reserve examination, although he had a duty to report such a history.  It is noted that he reported a history of other medical problems, such as with his knees and his teeth, so he clearly knew he had a duty to report significant events in his past (such as relevant prior trauma).  He clearly did not, however.  Thus, the Board finds his failure to report a history of low back pain during that examination is evidence that directly contradicts his subsequent reports of having chronic low back pain since the October 1980 injury.  

Furthermore, it is clear that the treatment in November 1985 was motivated by his wanting service-connected benefits as the note specifically states this.  In addition, the assessment in November 1985 was lumbar strain, not degenerative joint disease or osteoarthritis, which is the Veteran's currently-diagnosed disability.  In March 1987, no new X-rays were conducted and the assessment was merely low back pain due to musculoskeletal pain, which is not really informative.  According to the VA examiner who provided the April 2015 medical opinion, these records show the Veteran merely had functional or mechanical low back pain.  Thus, the Board finds that this evidence does not establish that his low back pain at that time is related to the presently-diagnosed degenerative joint disease of the lumbar spine.

In addition, the Board does not consider (the same as the VA examiners) that the Veteran's inpatient treatment in 1995 is related to either the in-service lumbar contusion or the current degenerative joint disease of the lumbar spine, despite the Veteran's report during this admission of his back pain being related to the in-service injury.  His symptoms were atypical and not consistent with those seen in service, shortly thereafter, or since November 2006.  Rather, his symptoms reported in 1995 were clearly thought to be due to a somatoform or conversion disorder because of his unusual presentation.  

Consequently the Board finds, as did the VA examiners, that evidence of a chronic  low back disability is not seen until December 2006 (of note, the examiners said 2007; however, the Veteran actually came into VA's emergency room in November 2006 with complaints of low back pain and an X-ray taken in December 2006 showed the degenerative joint disease).  He has not given a reliable explanation as to why he did not seek treatment with VA again until November 2006 if his low back pain was chronic since the October 1980 injury and he believed it was caused by the in-service low back contusion as he has contended.  

In addition, the available post-service treatment notes do not establish with the necessary surety required for medical nexus evidence that the Veteran's current degenerative joint disease of the lumbar spine is related to his in-service injury.  They essentially repeat the Veteran's contention that his current low back symptoms are related to the October 1980 in-service injury.  The Board acknowledges that a December 2006 VA Primary Care note shows that the physician suspected that the Veteran's low back pain was secondary to his history of injury.  This opinion, however, is too speculative to support the Veteran's claim.  Service connection may not be based on speculation or even remote possibility.  See 38 C.F.R. §  3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v.  Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinions, which are speculative, general or inconclusive in nature, cannot support a claim).  In this case, the treating physician did not confirm the etiology of the Veteran's disability, only that he suspected the Veteran's low back pain was be related to the injury the Veteran reported having in service.  Hence, this opinion does not have the required degree of medical certainty to establish service connection.  Hinkle  v. Nicholson, 19 Vet. App. 465 (2005) (medical opinions based on speculation are entitled to little, if any, probative  value); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  

Thus, the Board finds that the most probative evidence as to whether there is a nexus relationship between the Veteran's currently diagnosed degenerative joint disease of the lumbar spine and his military service is the VA medical opinions provided in October 2010 and April 2015 in which the examiners clearly opined that it is less likely than not that the Veteran's current low back disability is related to his military service, especially the October 1980 lumbar contusion.

The Board recognizes that the October 2010 medical opinion was determined to be inadequate because it was not clear that the examiner had considered the November 1985 and March 1987 VA treatment records.  However, there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  Furthermore, even if a medical opinion is inadequate, it is not necessarily entitled to absolutely no probative weight.  Id. at 107.  If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993).  However, if the opinion is merely lacking in detail, then it may be given some weight based upon the amount of information and analysis it contains.  See Nieves-Rodriguez, 22 Vet. App. 295, 302 (2008); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (citing United States v. Welsh, 774 F.2d 670, 672 (4th Cir.1985) ("The probative value of evidence is its tendency ... to establish the proposition that it is offered to prove.").  "VA is not permitted to completely ignore even an 'inadequate' opinion or examination, whether it is in favor or against a veteran's claim."  Monzingo, 26 Vet. App. at 107.  Thus, although the October 2010 medical opinion lacks detail so that its probative value is lessened, the Board does not find that it should be totally discounted as it is not based on a factual error.  See Id.  

The Board also acknowledges that the April 2015 medical opinion does not specifically state that the examiner reviewed the 1985 and 1987 VA treatment records; however, it does appear that he reviewed those records given his comments that the Veteran had other complaints of functional-like back pain but all examinations were normal.  In addition, the examiner clearly considered the Veteran's reported history, the medical evidence and the findings of the October 2010 VA examination.  Furthermore, the examiner provided a reasoned rationale with citation to the appropriate evidence in support of his opinion.  Thus the Board finds this medical opinion to be highly probative as to whether the current degenerative joint disease of the Veteran's lumbar spine is related to his military service, especially the October 1980 injury that caused a lumbar contusion as it is clearly based upon a review of the entire record and sound medical principles.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

The Veteran has not provided an opposing medical opinion and he has not shown that he is competent to rebut the VA examiner's medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnoses).  Furthermore, he cites to no record evidence indicating the examiner was incompetent, had erroneous facts, or misinformed the Board.  See Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed.Cir.2009).  

For these reasons and bases, the Board concludes that the preponderance of the evidence is against finding that the Veteran's current low back disability, diagnosed as degenerative joint disease, is the result of his military service, especially the October 1980 lumbar contusion - as the overwhelming competent, credible and resultantly probative evidence is against the claim.  Thus, the Board is persuaded that service connection for his current low back disability is not warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits, so this doctrine is inapplicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

The claim of entitlement to service connection for a low back disability is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


